Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT

 

This Amended and Restated Securities Purchase Agreement (this “Agreement”) is
dated as of May 30, 2018, by and among GTT Communications, Inc., a Delaware
corporation (the “Company”), and The Spruce House Partnership LP, a Delaware
limited partnership (including its successors and assigns, “Purchaser”).

 

RECITALS

 

A.                                    During the course of preparing for the
closing under the Amended and Restated Securities Purchase Agreement, dated
February 23, 2018, by and between the Company and Purchaser (the “Existing
Agreement”), the Company and Purchaser have identified certain items that they
would like to address through an amendment to the Existing Agreement, which is
hereby amended and restated in full as set forth herein.

 

B.                                    The Company and Purchaser are each
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

C.                                    The Company has authorized 80,000,000
shares of common stock, par value $0.0001 per share (“Common Stock”), and 5,000
shares of preferred stock, par value $0.0001 per share (“Preferred Stock”).

 

D.                                    Purchaser wishes to purchase, and the
Company wishes to sell, upon the terms and subject to the conditions stated in
this Agreement, Three Million Eight Hundred Thirty Five Thousand Six Hundred
Thirty Seven (3,835,637) shares of Common Stock (the “Acquired Shares”) for an
aggregate purchase amount of One Hundred Seventy Million Dollars ($170,000,000)
(the “Subscription Amount”).

 

E.                                     At the Closing, the parties hereto and
the Acacia Parties shall execute and deliver an Investor Rights Agreement,
substantially in the form attached hereto as Exhibit A (with such changes as the
parties may mutually agree, the “Investor Rights Agreement”), pursuant to which,
among other things, the Company will agree to provide certain registration
rights with respect to the Acquired Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

 

“2016 Form 10-K” means the Company’s Form 10-K for the fiscal year ended
December 31, 2016 as filed with the Commission on March 8, 2017.

 

--------------------------------------------------------------------------------


 

“Acacia Parties” means Acacia Partners, L.P., Acacia II Partners, L.P., Acacia
Institutional Partners, L.P., Acacia Conservation Fund, L.P. and Acacia
Conservation Master Fund (Offshore), L.P.

 

“Acquired Shares” has the meaning set forth in the Recitals.

 

“Acquisition Agreement” means that certain share sale and purchase agreement,
dated February 23, 2018, by and among Emasan AG, Turbo Holdings Lux II
Sarl, Interoute Communications Holdings S.A. and the Company or one or more of
its affiliates, as the same may be amended from time to time in accordance with
the terms hereof.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, (i) the
Company and its subsidiaries and Interoute Communications Holdings S.A. and its
subsidiaries shall not be deemed to be Affiliates of Purchaser or its
Affiliates, and (ii) with respect to Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Purchaser will be deemed to be an Affiliate of Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Certificate of Designations” means the certificate of designations set forth as
Exhibit A to the Existing Agreement.

 

“Closing” means the closing of the purchase and sale of the Acquired Shares
pursuant to this Agreement.

 

“Closing Date” means the day of the closing date under the Acquisition Agreement
provided that all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2
are satisfied or waived, as the case may be, on or prior to such date; or such
other date as the parties may agree.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Company” has the meaning set forth in the Preamble, and for the avoidance of
doubt, does not include Interoute Communications Holdings S.A. or any of its
Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Company Counsel” means Goodwin Procter LLP, with offices located at 901 New
York Ave. NW, Washington, D.C. 20001.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Organizational Documents” means (i) the Second Amended and Restated
Certificate of Incorporation of the Company, dated October 16, 2006 and
incorporated by reference as Exhibit 3.1 to the 2016 Form 10-K, as amended by
the Certificate of Amendment to Second Amended and Restated Certificate of
Incorporation, dated December 31, 2013 and incorporated by reference as
Exhibit 3.2 to the 2016 Form 10-K and (ii) the Amended and Restated Bylaws of
the Company, dated October 15, 2006 and incorporated by reference as Exhibit 3.3
to the 2016 Form 10-K, as amended by the Amendment to Amended and Restated
Bylaws, dated May 7, 2007 and incorporated by reference as Exhibit 3.4 to the
2016 Form 10-K.

 

“Company Securities” has the meaning set forth in Section 3.1(j).

 

“Company Stock Plans” has the meaning set forth in Section 3.1(k).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable inquiry of their
respective direct reports.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Delaware Courts” means the state and federal courts sitting in the City of
Wilmington in the State of Delaware.

 

“DTC” has the meaning set forth in Section 4.1(b).

 

“Employee Benefit Laws” has the meaning set forth in Section 3.1(y).

 

“Employee Stock Purchase Plan” has the meaning set forth in Section 3.1(i).

 

“Environmental Laws” has the meaning set forth in Section 3.1(f).

 

“Equity Interests” means (i) any capital stock, share, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person or any securities or obligations convertible into or exchangeable
for any of the foregoing and (ii) any option, warrant, purchase right,
conversion right, exchange right or other contractual obligation which would
entitle any Person to share in the equity, profit, earnings, losses or gains of
such Person (including stock appreciation, phantom stock, profit participation
or other similar rights).

 

“ERISA” has the meaning set forth in Section 3.1(x).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Existing Agreement” had the meaning set forth in the Recitals.

 

3

--------------------------------------------------------------------------------


 

“FCPA” has the meaning set forth in Section 3.1(cc).

 

“Governmental Approval” has the meaning set forth in Section 4.7(b).

 

“Governmental Entity” means any United States or non-United States (i) federal,
national, regional, state, provincial, local, municipal or other government,
(ii) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (iii) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Grant Date” has the meaning set forth in Section 3.1(k).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(f).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HY Indenture” means the Indenture, dated as of December 22, 2016, by and
between GTT Escrow Corporation and Wilmington Trust, National Association, as
supplemented by the First Supplemental Indenture, dated January 9, 2017, by and
among the Company, certain subsidiaries of the Company and the Trustee, as
amended, amended and restated, supplemented or otherwise modified, extended,
restructured, renewed, refinanced, restated or replaced, in whole or in part,
from time to time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder.

 

“Investor Rights Agreement” has the meaning set forth in the Recitals.

 

“Material Adverse Effect” has the meaning set forth in Section 3.1(d).

 

“Material Contract” means any contract or other agreement of the Company that
has been filed or was required to have been filed as an exhibit to the SEC
Reports pursuant to Item 601(b)(1), Item 601(b)(2), Item 601(b)(3), Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(bb).

 

“OFAC” has the meaning set forth in Section 3.1(aa).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of the
Existing Agreement and the Closing Date, shall be the New York Stock Exchange.

 

4

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Shares” has the meaning set forth in Section 3.2(n).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(a).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Senior Credit Facilities” means, collectively, (i) the (senior secured) Credit
Agreement, to be dated on or about the Closing Date, among the Company, the
lenders from time to time party thereto, an administrative agent and the other
parties from time to time parties thereto, and (ii) the (senior unsecured
increasing rate) Credit Agreement, to be dated on or about the Closing Date,
among the Company, the lenders from time to time party thereto, an
administrative agent, and the other parties from time to time parties thereto,
each as amended, amended and restated, supplemented or otherwise modified,
extended, restructured, renewed, refinanced, restated or replaced, in whole or
in part, from time to time.

 

“Senior Credit Facilities Documentation” means any credit agreement, loan
agreement, promissory note, indenture, guarantee, pledge agreement, debenture,
security agreement or other collateral agreement or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect, security by way of assignment, mortgage, charge, lien,
deed of trust, letter of credit, ancillary facility, reimbursement agreement,
waiver, amendment or other contract, agreement, instrument or document relating
to or otherwise delivered in connection with the Senior Credit Facilities or the
HY Indenture.

 

“Short Sales” include all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
similar arrangements (including on a total return basis); provided, however,
that a bona fide pledge or the enforcement thereof or a sale or transfer of
shares pursuant thereto shall not constitute a Short Sale.

 

“Stock Options” has the meaning set forth in Section 3.1(k).

 

“Stockholder Approval” means authorization and approval by the Company’s
stockholders of the issue of the Acquired Shares as required by one or more
provisions of Rule 312.03 of the NYSE Listed Company Manual or any successor
rule.

 

“Subscription Amount” has the meaning set forth in the Recitals.

 

5

--------------------------------------------------------------------------------


 

“Trading Affiliate” means an Affiliate of Purchaser that (i) has knowledge of
the transactions contemplated hereby prior to the public announcement of such
transactions, (ii) has or shares discretion relating to Purchaser’s investments
or trading or information concerning Purchaser’s investments, including in
respect of the Acquired Shares, and (iii) is subject to Purchaser’s review
concerning such Affiliate’s investments or trading; provided that the following
Persons shall not be deemed to be Affiliates of Purchaser or any of its
Affiliates: (a) the Company and its subsidiaries and (b) any portfolio company
in which of Purchaser or any of its Affiliates has an investment (whether debt
or equity) or any of such portfolio companies’ controlled Affiliates, so long
as, in the case of this clause (b), such Person shall not have been acting on
behalf of or at the direction of Purchaser or any of its Affiliates or received
any Confidential Information (as defined in the Investor Rights Agreement) from
or on behalf of Purchaser (it being acknowledged and agreed that no such
portfolio company or its controlled Affiliates shall be deemed to have received
Confidential Information (as defined in the Investor Rights Agreement) solely by
reason of an employee or principal of Purchaser or any of its Affiliates serving
on the board or similar governing body of such portfolio company).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Trading Market (other than the OTC Bulletin Board), or (ii) if the
Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in the preceding clause (i), (ii) or (iii), then Trading Day
shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the exhibits attached hereto, the
Investor Rights Agreement and any other documents or agreements explicitly
contemplated hereunder and thereunder.

 

“Transfer Agent” means American Stock Transfer and Trust Co., the current
transfer agent of the Company, with a mailing address of 59 Maiden Lane Plaza
Level, New York, NY 10038, and a telephone number of (800) 937-5449, or any
successor transfer agent for the Company.

 

“U.S. GAAP” means U.S. generally accepted accounting principles, as applied by
the Company.

 

ARTICLE II
PURCHASE AND SALE

 

2.1                               Closing.

 

(a)                                 Amount.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, the Acquired Shares
for the Subscription Amount.

 

(b)                                 Closing.  The Closing of the purchase and
sale of the Acquired Shares shall take place at the offices of Goodwin Procter
LLP, 901 New York Ave. NW, Washington, D.C. 20001, on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Form of Payment.  In accordance with, and
subject to the conditions set forth in, the Waiver Agreement, effective as of
May 25, 2018, by and between Purchaser and the Company (the “Waiver Agreement”),
on May 30, 2018, Purchaser shall wire its Subscription Amount, in United States
dollars and in immediately available funds, to the CS Account (as defined in the
Waiver Agreement).  Substantially concurrently with the closing of the
transactions contemplated by the Acquisition Agreement, and subject to the
satisfaction or waiver of the conditions precedent set forth in Article V, the
Subscription Amount shall be released in accordance with the terms of the Waiver
Agreement.  On the Closing Date, the Company shall deliver to Purchaser evidence
of the issuance of the Acquired Shares in book-entry form.

 

2.2                               Closing Deliveries.  (a) At or prior to the
Closing, the Company shall issue, deliver or cause to be delivered to Purchaser
the following (the “Company Deliverables”):

 

(i)                                     the Acquired Shares subscribed for by
Purchaser hereunder, registered in book-entry form in the name of Purchaser as
set forth on the Stock Certificate Questionnaire included as Exhibit C-2 hereto;

 

(ii)                                  a legal opinion of Company Counsel with
respect to the matters described on Schedule A, dated as of the Closing Date, in
form and substance reasonably satisfactory to Purchaser, executed by such
counsel and addressed to Purchaser;

 

(iii)                               the Investor Rights Agreement, duly executed
by the Company;

 

(iv)                              a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Acquired Shares, (b) certifying the current versions of
the certificate of incorporation, as amended, and by-laws of the Company and
(c) certifying as to the signatures and authority of the individuals signing the
Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit D;

 

(v)                                 a certificate dated as of the Closing Date
and signed by its chief executive officer in the form attached hereto as
Exhibit E.

 

(vi)                              a certificate evidencing the incorporation and
good standing of the Company issued by the Secretary of State of Delaware, as of
a date within three (3) Business Days of the Closing Date; and

 

(vii)                           a certified copy of the certificate of
incorporation, as certified by the Secretary of State of Delaware, as of a date
within three (3) Business Days of the Closing Date.

 

(b)                                 On or prior to the Closing, Purchaser shall
deliver or cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

 

(i)                                     its Subscription Amount by wire transfer
to the CS Account (as defined in the Waiver Agreement), in accordance with the
Waiver Agreement;

 

(ii)                                  the Investor Rights Agreement, duly
executed by Purchaser; and

 

(iii)                               a fully completed and duly executed
Accredited Investor Questionnaire, satisfactory to the Company, and Stock
Certificate Questionnaire in the forms attached hereto as Exhibits C-1 and C-2,
respectively.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  The Company hereby represents and warrants as of the date of the
Existing Agreement and as of the Closing Date to Purchaser as follows:

 

(a)                                 The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since the date that is two years preceding February 23, 2018 (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and the SEC Reports filed with, or furnished to, the Commission
and publicly available prior to February 23, 2018 being the “Filed SEC Reports”;
provided, that, other than for purposes of this Section 3.1(a) and
Section 3.1(b), references to SEC Reports and Filed SEC Reports shall be deemed
to exclude any disclosures in any risk factors section, in any section related
to forward-looking statements and other disclosures that are predictive or
forward-looking in nature) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, except where the failure to file on a timely
basis, individually or in the aggregate, would not have or reasonably be
expected to be material to the Company.  As of their respective filing dates, or
to the extent corrected by a subsequent restatement prior to February 23, 2018,
as of the date of such restatement, the SEC Reports complied as to form in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of February 23,
2018, (i) the Company qualifies as a “well known seasoned issuer”, (ii) none of
the Company’s subsidiaries is required to file any documents with the
Commission, (iii) there are no outstanding or unresolved comments in comment
letters from the Commission staff with respect to any of the Filed SEC Reports
and (iv) to the Company’s Knowledge, none of the Filed SEC Reports is the
subject of ongoing Commission review, outstanding Commission comment or
outstanding Commission investigation.

 

(b)                                 The financial statements of the Company
(including all notes and schedules thereto) included or incorporated by
reference in the SEC Reports complied as to form, as of their respective dates
of filing with the Commission, in all material respects with the published
rules and regulations of the Commission with respect thereto, have been prepared
in all material respects in accordance with U.S. GAAP (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the Commission or
other rules and regulations of the Commission) applied on a consistent basis
during the periods involved (except (i) as may be indicated in the notes thereto
or (ii) as permitted by Regulation S-X) and present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified and such financial statements and related schedules and notes
thereto.  Neither the Company nor any of its subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its subsidiaries as of September 30, 2017 (the
“Balance Sheet Date”) included in the Filed SEC Reports, (ii) incurred after the
Balance Sheet Date in the ordinary course of business, (iii) as contemplated by
this Agreement or otherwise incurred in connection with the Acquisition
Agreement or the other Transaction Documents, or (iv) as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The Company and each of its subsidiaries
has filed all material United States federal, state, local and non-United States
tax returns that were required to be filed through February 23, 2018, which
returns are true and correct in all material respects, or has received timely
extensions thereof, and has paid all taxes shown on such returns and all
assessments received by it to the extent that the same are material and have
become due, except for any such taxes currently being contested in good faith. 
There are no tax audits or investigations pending, which if adversely determined
would have a Material Adverse Effect.  Except as would not have a Material
Adverse Effect, as of February 23, 2018, the net operating loss carryovers and
capital loss carryovers of the Company and its subsidiaries were not subject to
limitation on their use under section 382, 383 or 1502 of the Code, or any
provision of any regulation (whether final or temporary) promulgated under such
Code provisions.

 

(d)                                 (i) Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Filed SEC Reports any
material loss or interference with its business, direct or contingent, including
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Filed SEC Reports;
and (ii) since the respective dates as of which information is given in the
Filed SEC Reports, there has not been any material, individually or in the
aggregate, adverse change, or any development, individually or in the aggregate,
involving a prospective adverse change that is material (I) in or affecting the
properties, business, management, prospects, operations, earnings or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole
or (II) to the ability of the Company to consummate the transactions
contemplated by the Transaction Documents or the Acquisition Agreement on a
timely basis or on the ability of the Company to comply with its obligations
under the Transaction Documents or the Acquisition Agreement (a “Material
Adverse Effect”).

 

(e)                                  The Company and its subsidiaries have good
and marketable title to all real property owned by them, if any, and have good
title to all other material property owned by them, in each case free and clear
of all liens (except those provided by the Senior Credit Facilities
Documentation), encumbrances and defects except as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made and proposed to
be made of such property and buildings by the Company and its subsidiaries.

 

(f)                                   Except as described in the Filed SEC
Reports or would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws or otherwise and
are each in compliance with their requirements, (iii) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation,
investigation or Proceedings relating to any Environmental Law or otherwise
against the Company or any of its

 

9

--------------------------------------------------------------------------------


 

subsidiaries and (iv) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or Proceeding by any private party or governmental agency or body,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.

 

(g)                                  The Company (i) has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and corporate authority to own its
properties and conduct its business as described in all material respects in the
SEC Reports, and (ii) has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except in the case of clause (ii), where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect; and each subsidiary of the Company (A) has been duly incorporated or
formed, as the case may be, and is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of its
jurisdiction of incorporation or formation, as applicable, with the company
power and authority to own its properties and conduct its business as described
in the SEC Reports, and (B) has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
in the case of clause (B), where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

 

(h)                                 The execution and delivery of this Agreement
by the Company and performance by the Company of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate action
including by the Board of Directors.  Each Transaction Document to which it is a
party has been (or, in the case of the Transaction Documents to be executed by
the Company after February 23, 2018 but at or prior to the Closing, will be at
the Closing) duly executed by the Company, and when delivered by the Company in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.  Except for the Stockholder
Approval with respect to the issue of the Acquired Shares, which has been
obtained, no vote, consent or approval of the stockholders of the Company is
required under applicable law, the Company Organizational Documents or under any
contract between the Company and any stockholder of the Company, to authorize or
approve this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby.  The Board of Directors has taken any necessary
actions such that the restrictions set forth in Section 203 of the General
Corporation Law of the state of Delaware will not apply to any acquisition by
Purchaser of the Acquired Shares to be issued pursuant to this Agreement.

 

(i)                                     The authorized capital stock of the
Company consists of 80,000,000 shares of Common Stock and 5,000 shares of
Preferred Stock, of which no shares will be designated as of the Closing.  At
the close of business on February 21, 2018 (the “Capitalization Date”),
(i) 44,552,281 shares of Common Stock were issued and outstanding, (ii) 605,501
shares of Common Stock were reserved and available for issuance pursuant to the
Company Stock Plans, (iii) 453,882 shares of Common Stock were subject to
outstanding Company Stock Options, (iv) 393,763 shares of Common Stock were
reserved and available for purchase under the Company’s employee stock purchase
plan (the “Employee Stock Purchase Plan”) and (v) no shares of Preferred Stock
were issued or outstanding.

 

(j)                                    Except as described in Section 3.1(i) or
disclosed in accordance with Section 3.1(d) as of the Capitalization Date, there
were (i) no outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) no outstanding securities of the Company
convertible into

 

10

--------------------------------------------------------------------------------


 

or exchangeable for shares of capital stock of, or other equity or voting
interests in, the Company, (iii) no outstanding options, warrants, rights or
other commitments or agreements to acquire from the Company, or that obligate
the Company to issue, any capital stock of, or other equity or voting interests
(or voting debt) in, or any securities convertible into or exchangeable for
shares of capital stock of, or other equity or voting interests in, the Company
other than obligations under the Company Stock Plans in the ordinary course of
business, (iv) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in the preceding clauses
(i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
subsidiaries to make any payments based on the price or value of any Company
Securities.  Since the Capitalization Date through February 23, 2018, neither
the Company nor any of its subsidiaries has (A) issued any Company Securities or
incurred any obligation to make any payments based on the price or value of any
Company Securities or dividends paid thereon, other than in connection with the
vesting, settlement or exercise of the stock option, service based restricted
stock awards and performance-based restricted stock awards referred to in
Section 3.1(i) that were outstanding as of the Capitalization Date or as
expressly contemplated by this Agreement, including the matters referred to in
Section 3.1(d) or (B) established a record date for, declared, set aside for
payment or paid any dividend on, or made any other distribution in respect of,
any shares of the Company’s capital stock.  There are no outstanding agreements
of any kind which obligate the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any Company Securities (other than pursuant to the
cashless exercise of Company Stock Options), or obligate the Company to grant,
extend or enter into any such agreements relating to any Company Securities,
including any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any Company Securities.  Except as described in the Filed SEC Reports, none of
the Company or any subsidiary of the Company is a party to any stockholders’
agreement, voting trust agreement, registration rights agreement or other
similar agreement or understanding relating to any Company Securities or any
other agreement relating to the disposition, voting or dividends with respect to
any Company Securities.

 

(k)                                 All of the issued shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid,
non-assessable and free of preemptive rights and were not issued in violation of
any rights of first refusal or other similar rights to subscribe for or purchase
securities of the Company; and conform in all material respects to the
description of such capital stock contained in the Filed SEC Reports.  All of
the issued shares of capital stock of each subsidiary of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens (except
those provided by the Senior Credit Facilities Documentation), encumbrances,
equities or claims and there are no options, warrants or rights to acquire
shares of capital stock of any subsidiary of the Company.  With respect to stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company (together with the Employee Stock Purchase Plan, the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the Board of Directors and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans and (iv) each such grant was properly accounted for in
accordance with U.S. GAAP.

 

(l)                                     The Acquired Shares to be issued and
sold by the Company to Purchaser hereunder have been duly authorized and, when
issued and delivered against payment therefor as

 

11

--------------------------------------------------------------------------------


 

provided herein, will be duly and validly issued and fully paid and
non-assessable and, assuming the accuracy of Purchaser’s representations in
Section 3.2, issued in compliance with all applicable federal and state
securities laws; and the issuance of the Acquired Shares is not and will not be
in violation of any purchase option, call option, preemptive right, resale
right, subscription right, right of first refusal or similar right, and will be
free and clear of all liens and encumbrances, except restrictions imposed by the
Securities Act and any applicable state securities laws.  Nothing in this
subsection shall be construed to mean that the Acquired Shares are not subject
to the restrictions set forth in the Investor Rights Agreement.

 

(m)                             The execution, delivery and performance by the
Company of this Agreement, the Transaction Documents, the Acquisition Agreement
and the Senior Credit Facility Documentation and the consummation of the
transactions contemplated hereby and thereby, including the issue and sale of
the Acquired Shares and the compliance by the Company with its obligations
hereunder and thereunder, do not and will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (B) violate any of the provisions of the Certificate of
Incorporation or Bylaws of the Company, or the organizational documents of any
subsidiary, or (C) violate any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties, or (D) require any consent, approval, authorization,
order, registration or qualification of or with any court, governmental agency
or body, securities exchange or third party, except for (w) the Stockholder
Approval with respect to the issue of the Acquired Shares, which has been
obtained, (x) approvals of the state public utility commissions or similar
Governmental Entities set forth on Schedule 3.1(m) and such filings as may be
required under the HSR Act, (y) such consents, approvals, authorizations,
orders, registrations or qualifications that have been obtained or made and are
in full force and effect, and (z) with respect to any third party consent, the
failure of which to obtain, individually or in the aggregate, would not be
reasonably expected to material to the Company and its subsidiaries, taken as a
whole, or adversely impact the ability to consummate the transactions
contemplated hereby and by the Transaction Documents (including the issuance and
sale of the Acquired Shares).

 

(n)                                 Neither the Company nor any of its
subsidiaries is (A) in violation of its Certificate of Incorporation, Bylaws or
other organizational documents or (B) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except in the case of clause (B), to the extent that such default,
individually or in the aggregate, would not be material to the Company and its
subsidiaries, taken as a whole, or adversely impact the ability to consummate
the offering contemplated hereby.

 

(o)                                 Other than as set forth in the Filed SEC
Reports, there are no legal or governmental Proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject, which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate reasonably be expected to have a Material Adverse Effect;  and, to
the Company’s Knowledge, no such Proceedings are threatened by governmental
authorities or threatened in writing by others.

 

12

--------------------------------------------------------------------------------


 

(p)                                 The Company is not and, after giving effect
to the offering and sale of the Acquired Shares and the application of the
proceeds thereof, will not be an “investment company,” as such term is defined
in the Investment Company Act of 1940, as amended.

 

(q)                                 CohnReznick LLP, who have audited certain
financial statements of the Company and its subsidiaries, is a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act) and
is “independent” with respect to the Company within the meaning of Regulation SX
and the Public Company Accounting Oversight Board (United States) and to the
Company’s Knowledge, is in compliance with subsections (g) through (l) of
Section 10A of the Exchange Act and the rules and regulations promulgated by the
Commission and the Public Company Accounting Oversight Board thereunder.  All
non-audit services performed by the Company’s auditors for the Company that were
required to be approved in accordance with Section 202 of the Sarbanes-Oxley Act
were so approved.

 

(r)                                    The Company maintains a system of
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles.  The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting.

 

(s)                                   The Board of Directors meets the
independence requirements of, and has established an audit committee that meets
the independence requirements of, the rules and regulations of the Commission
and the Principal Trading Market.

 

(t)                                    The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that comply with the requirements of the Exchange Act and such disclosure
controls and procedures are effective.

 

(u)                                 The Company and its subsidiaries own or
possess, or can reasonably promptly acquire on commercially reasonable terms,
adequate rights to use all material patents, patent rights, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names and other intellectual property rights,
moral rights and other rights necessary for the conduct of the business now
operated by them, except as would not reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any of its subsidiaries has received
(or reasonably expects to receive) any notice of infringement of or conflict
with rights of others with respect to any of the foregoing or otherwise which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Effect.

 

(v)                                 The Company and each of its subsidiaries
have complied, and are currently in compliance, in all material respects with
all obligations, laws and regulations regarding the collection, use, transfer,
storage, protection, disposal or disclosure of personally identifiable
information or any other information collected from or provided by third
parties.  The Company and its subsidiaries have taken commercially reasonable
steps to protect the information technology systems and data used in connection
with the operation of the Company or its subsidiaries.  The Company and its
subsidiaries have used reasonable efforts to establish, and have established,
commercially reasonable disaster recovery and security plans, procedures and
facilities for the business, including, without limitation, for the information
technology systems and data held or used by or for the Company or any of its
subsidiaries.  There has

 

13

--------------------------------------------------------------------------------


 

been no security breach or attack or other compromise of or relating to any such
information technology system or data which would reasonably be expected to be
material to the Company and its subsidiaries, taken as a whole.

 

(w)                               The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are, in the Company’s reasonable judgment,
prudent and adequate for the businesses in which they are engaged.

 

(x)                                 Neither the Company nor any of its
subsidiaries maintains or contributes to, or otherwise has any current or
contingent liability with respect to, an employee benefit plan that is subject
to Title IV of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 412 of the Internal Revenue Code; the Company and its subsidiaries are
in compliance in all material respects with the provisions of ERISA and the
Internal Revenue Code applicable to employee benefit plans maintained or
contributed to by the Company and its subsidiaries; no non-exempt prohibited
transaction has occurred, within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code, for which the Company or any of its
subsidiaries would have any material liability.

 

(y)                                 The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with ERISA, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Employee Benefit Laws”) and no action,
suit or Proceeding by or before any court or governmental agency, authority or
body or any arbitrator to which the Company or any of its subsidiaries is a
party with respect to the Employee Benefit Laws is pending or, to the Company’s
Knowledge, threatened, which would reasonably be expected to have a Material
Adverse Effect.

 

(z)                                  The holders of outstanding shares of Common
Stock are not entitled to preemptive or other rights to subscribe for the
Acquired Shares; none of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company; except as
disclosed in the Filed SEC Reports there are no Persons with registration or
other similar rights to have securities of the Company registered under the
Securities Act or the rules and regulations of the Commission thereunder; there
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries except as disclosed in Section 3.1(i); and
the description of the Company Stock Plans, and the options or other rights
granted thereunder, included in the SEC Reports fairly presents the information
required to be shown with respect to such plans, options and rights.

 

(aa)                          None of the Company, its subsidiaries or, to the
Company’s Knowledge, any of their respective Affiliates does business with any
court, administrative agency, regulatory body, commission or other governmental
authority, board, bureau or instrumentality, domestic or foreign, any
subdivision thereof, or with any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization or other entity located in any country that is the subject of the
economic sanctions or programs of the United States as administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to its subsidiaries
or any joint venture partner or other Person, in a manner that violates any U.S.
sanctions administered by OFAC.

 

(bb)                          The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the

 

14

--------------------------------------------------------------------------------


 

Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (USA PATRIOT Act), the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
Proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the Company’s Knowledge, threatened.

 

(cc)                            Neither the Company nor any of its subsidiaries
nor, to the Company’s Knowledge, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such Persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and its Affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(dd)                          Assuming the accuracy of Purchaser’s
representations and warranties set forth in Section 3.2 and the accuracy of the
information disclosed in the Accredited Investor Questionnaire provided by
Purchaser, no registration under the Securities Act is required for the offer
and sale of the Acquired Shares by the Company to Purchaser under the
Transaction Documents.  The issuance and sale of the Acquired Shares hereunder
does not contravene the rules and regulations of the Trading Market.

 

(ee)                            The issued and outstanding Common Stock of the
Company is registered pursuant to Section 12(b) of the Exchange Act and is
listed on the Principal Trading Market, and the Company has taken no action
designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or to delist, or likely
to have the effect of delisting, such Common Stock from the Principal Trading
Market, nor has the Company received any notification that the Commission or the
Principal Trading Market is contemplating terminating or suspending such
registration or listing.  The Company is in compliance with all applicable
listing requirements of the Principal Trading Market.

 

(ff)                              None of the Company, its subsidiaries nor, to
the Company’s Knowledge, any of its Affiliates or any Person acting on its
behalf has, directly or indirectly, at any time within the six (6) months prior
to the date of the Existing Agreement or the Closing Date, made any offers or
sales of any Company security or solicited any offers to buy any security under
circumstances that would (i) impair the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Acquired Shares as contemplated hereby or
(ii) cause the offering of the Acquired Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated; it being
acknowledged that this offering will be integrated with certain sales of Common
Stock occurring simultaneously on the Closing Date.

 

15

--------------------------------------------------------------------------------


 

(gg)                            Neither the Company nor, to the Company’s
Knowledge, any Person acting on behalf of the Company has offered or sold any of
the Acquired Shares by any form of general solicitation or general advertising.

 

(hh)                          The Company is not party to a stockholder rights
agreement, “poison pill” or similar antitakeover agreement or plan and no
anti-takeover statutes currently in effect in any jurisdiction in which the
Company operates are applicable to the transactions contemplated hereby
(including the issuance of the Acquired Shares).

 

(ii)                                  The proceeds from the sale of the Acquired
Shares together with the indebtedness described in the Company’s debt
commitments provided to Purchaser on or before the date of the Existing
Agreement will, in the aggregate, be sufficient to fund the acquisition
contemplated by the Acquisition Agreement and to pay the expenses required to be
paid by the Company related to such acquisition and the transactions related
thereto.

 

3.2                               Representations and Warranties of Purchaser. 
Purchaser hereby represents and warrants as of the date of the Existing
Agreement and as of the Closing Date to the Company as follows:

 

(a)                                 Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by Purchaser and
performance by Purchaser of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate or, if Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of Purchaser.  Each Transaction Document to which it is
a party has been (or, in the case of the Investor Rights Agreement, will be at
the Closing) duly executed by Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 The execution, delivery and performance by
Purchaser of this Agreement and the Investor Rights Agreement and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.

 

(c)                                  Purchaser understands that the Acquired
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Acquired Shares as principal for its own account and not with a view to, or for
distributing or reselling such Acquired Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided,
however, that by making the representations herein, Purchaser does not agree to
hold any of the Acquired Shares for any minimum period of time and reserves the
right, subject to the provisions of this Agreement and the Investor Rights
Agreement, at all times to sell or otherwise dispose

 

16

--------------------------------------------------------------------------------


 

of all or any part of the Acquired Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.  Purchaser
is acquiring the Acquired Shares hereunder in the ordinary course of its
business.  Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Acquired Shares (or any securities which are
derivatives thereof) to or through any Person; Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

 

(d)                                 At the time Purchaser was offered the
Acquired Shares, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act.

 

(e)                                  Purchaser is not purchasing the Acquired
Shares as a result of any advertisement, article, notice or other communication
regarding the Acquired Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general advertisement.

 

(f)                                   Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Acquired Shares, and has so evaluated
the merits and risks of such investment.  Purchaser is able to bear the economic
risk of an investment in the Acquired Shares and, at the current time, is able
to afford a complete loss of such investment.

 

(g)                                  Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Acquired Shares and the merits and
risks of investing in the Acquired Shares; (ii) access to information about the
Company and the subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense.  Neither such inquiries nor
any other investigation conducted by or on behalf of Purchaser or its
representatives or counsel shall modify, amend or affect Purchaser’s right to
rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents.

 

(h)                                 Other than with respect to the transactions
contemplated herein, since the time that Purchaser was first contacted by the
Company or any other Person regarding the transactions contemplated hereby,
neither Purchaser nor any Trading Affiliate of Purchaser has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Purchaser or Trading Affiliate, effected or agreed to effect
any purchases or sales of the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities).

 

(i)                                     No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.

 

(j)                                    Purchaser has independently evaluated the
merits of its decision to purchase the Acquired Shares pursuant to the
Transaction Documents.  Purchaser understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to Purchaser in
connection with the purchase of the Acquired Shares constitutes legal, tax or
investment advice.  Purchaser has

 

17

--------------------------------------------------------------------------------


 

consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Acquired Shares.

 

(k)                                 Purchaser understands that the Acquired
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Acquired Shares.

 

(l)                                     Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Acquired Shares
or the fairness or suitability of the investment in the Acquired Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Acquired Shares.

 

(m)                             Purchaser beneficially owns 4,000,000 shares of
Common Stock of the Company (the “Purchaser Shares”) (not including, for
avoidance of doubt, the Acquired Shares).  Other than the Purchaser Shares, none
of Purchaser or its Trading Affiliates beneficially owns any Common Stock or
Equity Interests of the Company (other than pursuant to the Transaction
Documents).

 

(n)                                 Purchaser’s offices in which its investment
decision with respect to the Acquired Shares was made are located at the address
set forth for notices to be delivered to Purchaser in Section 6.3.

 

The Company and Purchaser acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article III and the Transaction Documents.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Transfer Restrictions.

 

(a)                                 Legends.  Certificates evidencing the
Acquired Shares or book entry accounts for the Acquired Shares shall bear or be
noted with any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(b):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Removal of Legends.  The legend set forth in
Section 4.1(a) above shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the applicable Acquired
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable account at the Depository Trust Company (“DTC”) designated by
such holder, if (i) such Acquired Shares are registered for resale under the
Securities Act, (ii) such Acquired Shares are sold or transferred pursuant to
Rule 144 (if the transferor is not an Affiliate of the Company), or (iii) such
Acquired Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Acquired Shares and without volume or manner-of-sale
restrictions.  Certificates for Acquired Shares subject to legend removal
hereunder may be transmitted by the Transfer Agent to Purchaser by crediting the
account of Purchaser’s prime broker with DTC as directed by Purchaser.

 

4.2                               Integration.  The Company shall not, and shall
use its reasonable best efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Acquired Shares in a manner
that would require the registration under the Securities Act of the sale of the
Acquired Shares to Purchaser, or that will be integrated with the offer or sale
of the Acquired Shares for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval (other than the
Stockholder Approval, which has been obtained) prior to the closing of such
other transaction or the transactions contemplated hereby.

 

4.3                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Acquired Shares hereunder to fund the
acquisition of Interoute Communications Holdings S.A. as contemplated by the
Acquisition Agreement, and to pay related transaction expenses.

 

4.4                               Form D; Blue Sky.  The Company agrees to
timely file a Form D with respect to the Acquired Shares as required under
Regulation D and to provide a copy thereof, promptly upon the written request of
Purchaser.  The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Acquired Shares for sale to Purchaser under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of Purchaser.

 

4.5                               Short Sales.  If, during the period commencing
on the date hereof ending on the first to occur of (a) the Closing or
(b) termination of this Agreement in accordance with its terms pursuant to
Section 6.15, the Company notifies Purchaser that it intends to conduct a public
offering of Common Stock, then Purchaser shall not, and shall cause its Trading
Affiliates not to, engage, in any sales or Short Sales involving the Company’s
securities during the period commencing with receipt of such notice and ending
on the first to occur of (i) the closing or the abandonment of such public
offering or (ii) (A) the Closing (in which case, any such restrictions will be
governed solely by the Investor Rights Agreement) or (B) termination of this
Agreement in accordance with its terms pursuant to Section 6.15; provided,
however, the foregoing shall not apply to a bona fide pledge or the enforcement
thereof or a sale or transfer of shares pursuant thereto.  Purchaser understands
and acknowledges, severally and not jointly with any other purchaser of Common
Stock, that the staff of the Commission has taken the position that covering a
short position established prior to effectiveness of a resale registration
statement with shares included in such registration statement would be a
violation of Section 5 of the Securities Act, and is aware of Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.

 

4.6                               Funding Notice.  The Company has delivered a
written notice of funding to Purchaser.

 

19

--------------------------------------------------------------------------------


 

4.7                               Efforts to Consummate.

 

(a)                                 Subject to the terms and conditions herein
provided, each of Purchaser and the Company shall use reasonable best efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things reasonably necessary, proper or advisable to consummate and make
effective as promptly as practicable the transactions contemplated by this
Agreement (including the satisfaction, but not waiver, of the closing conditions
set forth in Article V).

 

(b)                                 Each of Purchaser and the Company shall use
reasonable best efforts to obtain consents of all Governmental Entities
necessary to consummate the transactions contemplated by this Agreement
(collectively, the “Governmental Approvals”).  Purchaser and the Company has
made an appropriate filing pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement.  In addition, the Company has or
will make appropriate filings under applicable law with each state public
utility commission or similar agency with respect to which a notice filing or
approval filing is required in connection with the transactions contemplated by
this Agreement as promptly as practicable and Purchaser shall provide such
assistance in connection therewith as the Company may reasonably request. 
Purchaser and the Company shall promptly inform the other party hereto of any
communication between Purchaser or the Company, as applicable, and any
Governmental Entity regarding any of the transactions contemplated by this
Agreement.  Without limiting the foregoing, Purchaser, the Company and their
respective Affiliates shall not enter into any agreement with any Governmental
Entity not to consummate the transactions contemplated hereby, except with the
prior written consent of the other party hereto.

 

(c)                                  Purchaser and the Company will have the
right to review in advance, and to the extent practicable each will consult with
the other, in each case subject to applicable laws relating to the exchange of
information, all the information relating to such other party, and any of their
respective Affiliates, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement.  In exercising the
foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as reasonably practicable.  Each party hereto agrees to keep the other
party apprised of the status of matters referred to in this Section 4.7.

 

(d)                                 In the event any claim, action, suit,
investigation or other Proceeding by any Governmental Entity or other Person is
commenced which questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, each of Purchaser
and the Company agree to cooperate and use reasonable best efforts to defend
against such claim, action, suit, investigation or other Proceeding and, if an
injunction or other order is issued in any such action, suit or other
Proceeding, to use commercially reasonable efforts to have such injunction or
other order lifted, and to cooperate reasonably regarding any other impediment
to the consummation of the transactions contemplated hereby.

 

(e)                                  Purchaser and the Company shall not, and
shall cause their controlled Affiliates (which, for purposes of this
Section 4.7(e), shall exclude any portfolio company of Purchaser) not to,
acquire or agree to acquire, by merging with or into or consolidating with, or
by purchasing a portion of the assets of or equity in, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets or equity interests, if the entering into of a definitive agreement
relating to, or the consummation of, such acquisition, merger or consolidation
would reasonably be expected to: (i) impose any delay in the obtaining of, or
increase (in any non-de minimis respect) the risk of not obtaining, any consents
of any Governmental Entity necessary to consummate the transactions contemplated
by this Agreement or the expiration or termination of any applicable waiting
period; (ii) increase (in any non-de minimis respect)

 

20

--------------------------------------------------------------------------------


 

the risk of any Governmental Entity seeking or entering an order prohibiting the
consummation of the transactions contemplated by this Agreement; (iii) increase
the risk (in any non-de minimis respect) of not being able to remove any such
order on appeal or otherwise; or (iv) delay or prevent the consummation of the
transactions contemplated by this Agreement.

 

4.8                               Interim Operating Covenants of the Company. 
Except as expressly contemplated by this Agreement, from and after the date of
the Existing Agreement until the earlier of the Closing Date or the termination
of this Agreement in accordance with its terms, the Company shall, and cause
each of its subsidiaries to, except as consented to in writing by Purchaser:

 

(a)                                 not take any action that if taken after the
Closing Date, would require the approval of a majority of the shares of the
outstanding Preferred Stock pursuant to the terms of the Certificate of
Designations, assuming for such purposes that the Existing Agreement and the
Certificate of Designations was each in full force and effect and the “Original
Issue Date” (as defined in the Certificate of Designations) was February 23,
2018;

 

(b)                                 not take any action that, if taken after the
Closing Date, would (i) give rise to any “Change of Control” or other
“Fundamental Corporate Transaction” or any adjustment to the “Conversion Rate”
under the Certificate of Designations (with such terms having the definitions
ascribed thereto in the Certificate of Designations for the purpose of this
clause (i)), other than the sale of Equity Securities not in violation of
Section 4.8(a), assuming the Existing Agreement and the Certificate of
Designations was each in full force and effect and the “Original Issuance Date”
(as defined in the Certificate of Designations) was February 23, 2018, or
(ii) give rise to any rights of Purchaser to participating dividends under the
Certificate of Designations assuming it and the Existing Agreement was each in
full force and effect;

 

(c)                                  notify Purchaser promptly upon any
termination of, or material breach (or alleged material breach) of the
Acquisition Agreement by the Company or any of its Affiliates or, to the
Company’s Knowledge, any other party thereto;

 

(d)                                 not modify, amend or waive any term of the
Acquisition Agreement in any manner materially adverse to Purchaser; it being
agreed and understood that (i) any reduction in aggregate purchase price from
the original aggregate purchase price set forth in the Acquisition Agreement
shall not be materially adverse to the interests of Purchaser and (ii) any
increase in purchase price shall not be materially adverse to Purchaser so long
as such increase is funded with the proceeds of Junior Securities as such term
is defined in the Certificate of Designations, or with such proceeds and
additional indebtedness that does not increase the Company’s debt to equity
leverage ratio from that contemplated by the debt commitments provided to the
Company as of the date of this Agreement; and

 

(e)                                  not enter into any agreement with respect
to its securities which would be inconsistent with or violate the rights granted
to the holders of Registrable Securities pursuant to the Investor Rights
Agreement (assuming it was in full force and effect as of the date of the
Existing Agreement).

 

4.9                               Notification of Certain Matters. 
Notwithstanding anything else herein to the contrary, the Company and Purchaser
shall give prompt written notice to the other of (a) any notice or other
communication from any Person alleging that any consent, waiver or approval
from, or notification requirement to, such Person is or may be required in
connection with the transactions contemplated by the Transaction Documents,
(b) all effects, changes, events and occurrences arising subsequent to the date
of the Existing Agreement which could reasonably be expected to result in any
breach of a representation or warranty or covenant of the Company in this
Agreement that would, if occurring or continuing on the

 

21

--------------------------------------------------------------------------------


 

Closing Date, cause any of the conditions set forth in Article V not to be
satisfied, (c) any effect, change, event or occurrence that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect
and (d) any litigation relating to the transactions contemplated by the
Transaction Documents (the “Transaction Litigation”) and any updates to the
status thereof.  The Company and its subsidiaries shall give Purchaser an
opportunity to discuss with the Company and its representatives any Transaction
Litigation (subject to the entry into any joint defense or similar agreement and
otherwise subject to the protection of any attorney-client or other similar
doctrine or privilege) and the Company and its representatives shall consider
Purchaser’s recommendations with respect thereto in good faith.  For the
avoidance of doubt, no updated information provided in accordance with this
Section 4.9 shall be deemed to cure any breach of any representation, warranty
or covenant made in this Agreement or affect any rights under this Agreement or
the other Transaction Documents.

 

4.10                        NYSE Listing.  The Company has prepared and
submitted to the New York Stock Exchange a draft listing application for the
Acquired Shares, in order to obtain the written approval from the New York Stock
Exchange for the listing of such shares.  The Company shall use its reasonable
best efforts to cause the Acquired Shares to be approved for listing on the New
York Stock Exchange, subject to official notice of issuance, prior to the
Closing.

 

4.11                        Publicity.  The Company shall not publicly disclose
the name of Purchaser or an Affiliate of Purchaser, or include the name of
Purchaser or an Affiliate of Purchaser in any press release or filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Investor
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law, request of the Commission or Trading Market
regulations, in which case the Company shall provide Purchaser with a reasonable
opportunity to comment on such disclosure in advance.

 

4.12                        Certain Tax Matters.

 

(a)                                 The Company shall pay any and all
documentary, stamp and similar issue or transfer tax due upon the issuance of
the Acquired Shares to Purchaser, and the Company will, at its own expense, file
all necessary tax returns and other documentation with respect to all such taxes
and fees.

 

(b)                                 As and when reasonably requested by
Purchaser, the Company agrees to provide prompt assistance in connection with
determinations by Purchaser of whether specified shares of Common Stock that
Purchaser holds or has held constitute a “United States real property interest”
under Section 897 of the Code.

 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1                               Conditions Precedent to the Obligations of
Purchaser to Purchase Acquired Shares.  The obligation of Purchaser to acquire
Acquired Shares by payment of the Subscription Amount at the Closing is subject
solely to the satisfaction or waiver of the following conditions precedent, any
or all of which may be waived by Purchaser:

 

(a)                                 No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Consummation of Acquisition.  The
Acquisition Agreement shall be in full force and effect.  The closing under the
Acquisition Agreement shall have been, or substantially concurrently with the
initial funding of the Subscription Amount shall be, consummated in accordance
with the Acquisition Agreement, and all conditions to the consummation of the
transactions contemplated by the Acquisition Agreement shall have been satisfied
or waived (other than those conditions that, by their terms, cannot be satisfied
until the closing under the Acquisition Agreement but which are capable of being
satisfied at such closing) without giving effect to any amendment, modification,
or waiver of any material terms or conditions of the Acquisition Agreement not
previously approved in writing by Purchaser.

 

(c)                                  Company Deliverables.  The Company shall
have delivered, or concurrently with the Closing is delivering, the Company
Deliverables in accordance with Section 2.2(a).

 

For the avoidance of doubt, the failure of any representation and warranty of
the Company to be true and correct, whether upon signing this Agreement or upon
the Closing, shall not be a condition to the obligation of Purchaser to
consummate the Closing, expect for, and to the extent specifically set forth in,
the officer’s certificate attached hereto as Exhibit E.

 

5.2                               Conditions Precedent to the Obligations of the
Company to sell Acquired Shares.  The obligation of the Company to sell and
issue the Acquired Shares at the Closing to Purchaser is subject solely to the
satisfaction or waiver of the following conditions, any or all of which may be
waived by the Company:

 

(a)                                 No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(b)                                 Consummation of Acquisition.  The
Acquisition Agreement shall be in full force and effect.  The closing under the
Acquisition Agreement shall have been, or substantially concurrently with the
initial funding of the Subscription Amount shall be, consummated.

 

(c)                                  Purchaser Deliverables.  Purchaser shall
have delivered, or concurrently with the Closing is delivering, its Purchaser
Deliverables in accordance with Section 2.2(b).

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Fees and Expenses.  Other than as set forth in
Section 4.7 or Section 6.14, any fees and expenses incurred by the parties in
connection with the Transaction Documents shall be borne by the party that
incurred such fees and expenses; provided, that the Company shall (a) upon the
Closing (or, to the extent any such costs and expenses are incurred after the
Closing, promptly following notice from Purchaser requesting reimbursement
thereof) reimburse Purchaser for their reasonable out-of-pocket costs and
expenses incurred in connection with the evaluation (including due diligence),
negotiation and consummation of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby (including the
transactions contemplated by the Acquisition Agreement), including fees and
expenses of legal and accounting advisors in connection with any of the
foregoing and (b) reimburse Purchaser for all filing fees under the HSR Act and
other applicable laws.

 

6.2                               Entire Agreement.  The Transaction Documents
(including, from and after the Closing, the Investor Rights Agreement), together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements,

 

23

--------------------------------------------------------------------------------


 

understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and Purchaser will execute and deliver to the other
such further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.

 

6.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
email (provided the sender does not receive a machine-generated rejection of
transmission) at the email address specified in this Section 6.3 prior to 5:00
P.M., New York City time, on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via email at
the email address specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 P.M., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:

 

If to the Company:

 

GTT Communications, Inc.

 

 

8484 Westpark Drive, Suite 720

 

 

McLean, VA 22102

 

 

Attention: Chris McKee, General Counsel

 

 

E-mail: Chris.McKee@gtt.net

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

 

100 Northern Avenue

 

 

Boston, MA 02210

 

 

Attention: Jay Schifferli, Esq., and Jocelyn Arel, Esq.

 

 

E-mail: JSchifferli@goodwinlaw.com and JArel@goodwinlaw.com

 

 

 

If to Purchaser:

 

c/o The Spruce House Partnership

 

 

435 Hudson Street – Suite 804

 

 

New York, NY 10014

 

 

Attention: Ben Stein and Zach Sternberg

 

 

Email: ben@sprucehousecapital.com and zach@sprucehousecapital.com

 

 

 

With a copy to:

 

Debevoise & Plimpton LLP

 

 

919 Third Avenue

 

 

New York, NY 10022

 

 

Attention: Jonathan E. Levitsky, Esq., and Uri Herzberg, Esq.

 

 

E-mail: jelevitsky@debevoise.com and uherzberg@debevoise.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4                               Amendments; Waivers.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and Purchaser or,
in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

24

--------------------------------------------------------------------------------


 

6.5                               Construction; Interpretation.  The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.  The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.  Unless otherwise
indicated to the contrary herein by the context or use thereof: (i) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and exhibits, and not to any particular
section, subsection, paragraph, subparagraph or clause contained in this
Agreement; (ii) masculine gender shall also include the feminine and neutral
genders, and vice versa; (iii) words importing the singular shall also include
the plural, and vice versa; (iv) the words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation”; (v) financial
terms shall have the meanings given to such terms under GAAP unless otherwise
specified herein; (vi) references to “$” or “dollar” or “US$” shall be
references to United States dollars; (vii) where the context permits, the use of
the term “or” will be non-exclusive and equivalent to the use of the term
“and/or”; (viii) the word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”; and (ix) if any action under this Agreement is required to be done
or taken on a day that is not a Business Day or on which a government office is
not open with respect to which a filing must be made, then such action shall be
required to be done or taken not on such day but on the first succeeding
Business Day thereafter.

 

6.6                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of Purchaser.  Purchaser may assign its rights hereunder in
whole or in part to any Person to whom Purchaser assigns or transfers any
Acquired Shares in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Acquired Shares, by the terms and conditions of this Agreement that
apply to “Purchaser”.

 

6.7                               No Third-Party Beneficiaries.  Except as set
forth in Section 6.13 and Section 6.14, this Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of and shall not confer any rights or
remedies on, nor may any provision hereof be enforced by, any other Person.

 

6.8                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof.  Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the Delaware Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

25

--------------------------------------------------------------------------------


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.9                               Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Acquired Shares.

 

6.10                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

6.12                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of Purchaser and the Company will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.13                        Limitation of Liability; No Recourse.

 

(a)                                 Notwithstanding anything that may be
expressed or implied in this Agreement, the liability of Purchaser hereunder
shall be several, not joint and several with any other purchaser of Common
Stock, and under no circumstance shall Purchaser be liable for any amounts
hereunder or pursuant to claims related to any breach or alleged breach of this
Agreement in excess of its Subscription Amount.

 

(b)                                 Notwithstanding anything that may be
expressed or implied in this Agreement, and notwithstanding the fact that one or
more Purchasers may be a corporation, partnership, limited liability company or
trust, the Company and Purchaser covenant, agree and acknowledge that no
recourse under this Agreement, any Transaction Document or any other documents
or instruments delivered in connection with this Agreement shall be had against
any current or future Affiliate, director, officer, employee, general or limited
partner, stockholder, manager, member, trustee or control persons (as such term
is used in the Securities Act, as amended, and the rules and regulations
thereunder) of Purchaser or any director, officer, employee, general or limited
partner, stockholder, manager, member, trustee or control persons (as such term
is used in the Securities Act, as amended, and the rules and regulations
thereunder), Affiliate or assignee thereof (collectively, “Purchaser Related
Parties”), whether by the enforcement of any assessment or by any legal or
equitable Proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability

 

26

--------------------------------------------------------------------------------


 

whatsoever shall attach to, be imposed on or otherwise be incurred by any
current or future officer, agent or employee of Purchaser or any current or
future director, officer, employee, general or limited partner, stockholder,
manager, member or trustee of Purchaser or of any Affiliate or assignee thereof,
as such for any obligation of Purchaser under this Agreement, any Transaction
Document or any other documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

 

6.14                        Indemnification.  The Company will indemnify
Purchaser and each Purchaser Related Party to the full extent lawful against any
and all claims by any Person (including any stockholders of the Company),
losses, fines and expenses as incurred (including all reasonable fees and
disbursements of any such indemnitee’s counsel and other out-of-pocket expenses
incurred in connection with the investigation of and preparation for any such
pending or threatened claims and any litigation or other Proceedings arising
therefrom) arising in connection with this Agreement, the Existing Agreement,
the Acquisition Agreement, any of the other Transaction Documents or any
transactions contemplated hereby or thereby (including the application for,
receipt of or failure to receive approvals of state public utility commissions
or similar Governmental Entities required by the consummation of the
transactions contemplated by this Agreement, including the issuance of the
Acquired Shares (except to the extent that such claim, loss, fine or expense
results from the failure to obtain approval by any state public utility
commission that is required because Purchaser elects to purchase additional
Common Stock after the date hereof (excluding the purchase of the Acquired
Shares under this Agreement) and such purchase results in the need for an
approval that would not otherwise be required)), or in connection with any
action or failure to take any action in connection therewith or any such
indemnitee being a controlling person of a Purchaser Related Party or any of its
subsidiaries; provided, however, there shall be excluded from such
indemnification (a) any such claim, loss or expense to the extent that it is
based upon any action or failure to act by such indemnitee that is found in a
final judicial determination to constitute gross negligence or intentional
misconduct on such indemnitee’s part and (b) any such claim, or loss or expense
to the extent that it is based on such claim, brought by the Company against
Purchaser (but not on behalf of the Company by any of its stockholders) for a
breach of this Agreement by Purchaser.  The Company will advance costs and
expenses, including attorney’s fees, incurred by any such indemnitee in
defending any such claim in advance of the final disposition of such claim upon
receipt of an undertaking by or on behalf of such indemnitee to repay amounts so
advanced if it shall ultimately be determined that such indemnitee is not
entitled to be indemnified by the Company pursuant to this Agreement.

 

6.15                        Termination.  This Agreement may be terminated and
transactions contemplated hereby abandoned at any time prior to the Closing:
(a) by mutual written consent of the Company and Purchaser, (b) by the Company
or Purchaser if the transactions contemplated by the Acquisition Agreement have
not been consummated by the earlier of (i) the date which is six (6) months plus
5 Business Days after February 23, 2018, or (ii) the date which is (A) the
“Longstop Date” (as defined in the Acquisition Agreement and after giving effect
to any extensions of time provided therein), plus (B) five (5) Business Days (as
defined in the Acquisition Agreement), plus (C) five (5) Business Days, (c) by
the Company or Purchaser if the Acquisition Agreement has been terminated in
accordance with its terms, or (d) by Purchaser if the Company or any of its
Affiliates institutes, directly or indirectly, any action, litigation or other
Proceeding against (i) Purchaser Related Parties in connection with the
transactions described in this Agreement or the Transaction Documents or
(ii) Purchaser in connection with the transactions described in this Agreement,
other than in the case of clause (ii), an action, litigation or other Proceeding
seeking to enforce this Agreement in accordance with its terms.  Nothing in this
Section 6.15 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents, and Sections 6.13 and 6.14 shall survive the
termination of this Agreement.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

THE SPRUCE HOUSE PARTNERSHIP LP

 

 

 

 

 

 

By:

 

 

 

Name: Zachary Sternberg

 

 

Title:   Managing Member

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

A:                                   Form of Investor Rights Agreement

B:                                   Wire Instructions

C-1:                        Accredited Investor Questionnaire

C-2:                        Stock Certificate Questionnaire

D:                                   Form of Secretary’s Certificate

E:                                    Form of Officer’s Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INVESTOR RIGHTS AGREEMENT

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WIRE INSTRUCTIONS

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:                             GTT Communications, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of securities
(collectively, the “Securities”), of GTT Communications, Inc., a Delaware
corporation (the “Corporation”).  The Securities are being offered and sold by
the Corporation without registration under the Securities Act of 1933, as
amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Securities Act and
on Regulation D promulgated thereunder and in reliance on similar exemptions
under applicable state laws.  The Corporation must determine that a potential
investor meets certain suitability requirements before offering or selling
Securities to such investor.  The purpose of this Questionnaire is to assure the
Corporation that each investor will meet the applicable suitability
requirements.  The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential. 
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.                                                BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:

 

 

 

 

 

Business Address:

 

 

 

(Number and Street)

 

 

 

(City)

(State)

(Zip Code)

 

Telephone Number: (                     )

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:

State of
formation:                                                                  
Approximate Date of formation:

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes o         No o

 

C-1-1

--------------------------------------------------------------------------------


 

If an individual:

 

Residence Address:

 

 

 

(Number and Street)

 

 

 

(City)

(State)

(Zip Code)

 

Telephone Number: (                         )

 

Age:

Citizenship:

Where registered to vote:

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes o       No o

 

Social Security or Taxpayer Identification No.

 

PART B.                                                ACCREDITED INVESTOR
QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status.  Please initial each category applicable to you
as a purchaser of Securities of the Company.

 

o            (1)         A bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

 

o            (2)         A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;

 

o            (3)         An insurance company as defined in Section 2(13) of the
Securities Act;

 

o            (4)         An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act;

 

o            (5)         A Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;

 

o            (6)         A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;

 

o            (7)         An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

C-1-2

--------------------------------------------------------------------------------


 

o            (8)         A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

o            (9)         An organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

o            (10)  A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

o            (11)  A natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

o            (12)  A natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;

 

o            (13)  An executive officer or director of the Company;

 

o            (14)  An entity in which all of the equity owners qualify under any
of the above subparagraphs.  If the undersigned belongs to this investor
category only, list the equity owners of the undersigned, and the investor
category which each such equity owner satisfies.

 

A.                                    FOR EXECUTION BY AN INDIVIDUAL:

 

Date:

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

B.                                    FOR EXECUTION BY AN ENTITY:

 

Date:

 

 

Entity Name:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

[Signature Page to Accredited Investor Questionnaire]

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.

 

The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

 

 

 

 

 

2.

 

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

 

 

 

 

3.

 

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

4.

 

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

 

 

C-2-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of GTT Communications, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Amended and Restated Securities Purchase Agreement, dated as of May 30, 2018, by
and among the Company and the investors party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below.  Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

1.                                      Attached hereto as Exhibit A is a true,
correct and complete copy of the resolutions duly adopted by the Board of
Directors of the Company at a meeting of the Board of Directors held on
           .  Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.                                      Attached hereto as Exhibit B is a true,
correct and complete copy of the Certificate of Incorporation of the Company,
together with any and all amendments thereto currently in effect, and no action
has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the Bylaws of the Company and any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Bylaws, the same being in full force and effect in
the attached form as of the date hereof.

 

4.                                      Each person listed below has been duly
elected or appointed to the position(s) indicated opposite his name and is duly
authorized to sign the Securities Purchase Agreement and each of the Transaction
Documents on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.

 

Name

 

Position

 

Signature

 

 

 

 

 

Richard D. Calder, Jr.

 

President, Chief Executive Officer and Director

 

 

 

 

 

 

 

Michael T. Sicoli

 

Chief Financial Officer

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of         ,     .

 

 

 

 

 

Chris McKee

 

Secretary

 

[Signature Page to Form of Secretary’s Certificate]

 

D-1

--------------------------------------------------------------------------------


 

I, Richard D. Calder, Jr., Chief Executive Officer, hereby certify that Chris
McKee is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

 

 

 

 

Richard D. Calder, Jr.

 

Chief Executive Officer

 

[Signature Page to Form of Secretary’s Certificate]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Incorporation

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Bylaws

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

The undersigned, the Chief Executive Officer of GTT Communications, Inc., a
Delaware corporation (the “Company”), pursuant to Section 2.2(a)(v) of the
Amended and Restated Securities Purchase Agreement, dated as of May 30, 2018 by
and among the Company and the investors signatory thereto (the “Securities
Purchase Agreement”), hereby represents, warrants and certifies in his official
capacity, in the name and on behalf of the Company, as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.                                      The representations and warranties
contained in Sections 3.1(g) (clause (i) only) and 3.1(h) of the Securities
Purchase Agreement were, as of February 23, 2018, and are, as of the date
hereof, true and correct in all respects as though made on and as of such date,
except for such representations and warranties that speak as of a specific date
(which shall be so true and correct as of such date).  The representations and
warranties contained in Sections 3.1(i), 3.1(j) (first and third sentences
only), 3.1(k) (but only the first sentence thereof) and 3.1(l) of the Securities
Purchase Agreement were, as of February 23, 2018, and are, as of the date
hereof, true and correct in all respects, except for any de minimis
inaccuracies, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date (which shall be
so true and correct as of such date).

 

2.                                      The Company has performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this     day
of           ,      .

 

 

 

 

 

Richard D. Calder, Jr.

 

Chief Executive Officer

 

[Signature Page to Form of Officer’s Certificate]

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OPINIONS

 

1.                                      Due incorporation, valid existence and
good standing of the Company and significant subsidiaries

 

2.                                      Due authorization, execution and
delivery of the Amended and Restated Securities Purchase Agreement and the
Investor Rights Agreement by the Company

 

3.                                      Amended and Restated Securities Purchase
Agreement and Investor Rights Agreement enforceable against the Company

 

4.                                      No conflicts with the (i) Company’s
charter or organizational documents, (ii) material contracts (including
contracts with respect to material indebtedness, such as the Senior Credit
Facilities, the 7.875% Senior Unsecured Notes and the Senior Credit Facilities
Documentation), (iii) applicable laws, rules or regulations and (iv) orders

 

5.                                      No consent, approval, authorization or
registration or filing with, any governmental or regulatory authority or agency
(other than as may be required under state securities or blue sky laws) is
required, other than already obtained, but will exclude HSR and state PUC
approvals identified on Schedule 3.1(m), if not obtained by closing

 

6.                                      Acquired Shares have been duly
authorized and will be validly issued, fully paid and nonassessable when issued

 

7.                                      Common Share issuance is free and clear
of any preemptive rights or any similar rights arising under the organizational
documents or any material contract

 

8.                                      Authorized capitalization

 

9.                                      Offer and sale of Acquired Shares to
Purchaser does not require registration under the Securities Act

 

--------------------------------------------------------------------------------